Citation Nr: 1416677	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-31 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The Veteran served on active duty from June 1944 to August 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was later transferred to the Detroit, Michigan RO, where a Board videoconference hearing was held in February 2014.


FINDING OF FACT

The competent evidence in favor of the claim sufficiently establishes that                  the Veteran manifests PTSD due to an in-service stressor, in addition to depression associated with his active military service.


CONCLUSION OF LAW

The criteria are met to establish service connection for PTSD with depression.             See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2013; 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects the Veteran's service about the S.S. Exmouth, upon which       he served as a member of the Merchant Marine while on active duty with the           U.S. Coast Guard, along with news publications readily confirming his account of the ship having sunk in July 1944 when accidentally having run into two              Allied Forces landmines off the coast of Scotland.  Moreover, a July 2009 private psychologist's report clearly substantiates an etiological link between a current clinical diagnosis of PTSD and the Veteran's confirmed in-service stressor of the underlying incident, and the two days aboard a lifeboat that preceded his eventual safe return to shore.  A subsequent June 2011 VA examiner was not convinced the Veteran had the complete syndrome of PTSD, though the examiner did find that the Veteran had depression "just as likely as not perpetuated by his military experiences," associated with perceived maltreatment which he had considered  was due to service with the Merchant Marine rather than directly within a branch of the military.  On the balance, reasonable doubt is resolved in the Veteran's favor regarding the propriety of a PTSD diagnosis, as well as its linkage to the verified stressor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for PTSD with depression is granted.  


ORDER

Service connection for PTSD with depression is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


